NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
LEONARD P. MACHULAS,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2012-3081
Petition for review of the Merit Systems Protectior1
Board in case no. PH3443110342-I-1.
ON MOTION
ORDER
The Department of the Air Force moves to recaption to
name the Merit Systems Protection Board as respondent
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case. Here,
the Board dismissed Mr. Machulas’s appeal for lack of

MACHULAS V. MSPB 2
jurisdiction Thus, the Board is the proper respondent in
this petition for review
Accordingly,
IT ls ORDERED THAT:
The motion is granted The revised official caption is
reflected above.
FOR THE CoURT
APR 02 2012
Date
/s/ J an Horbaly
J an Horbaly _
Clerk
cc: Leonard P. Machulas
Ryan M. Majerus, Esq. .
Calvin Morrow, Esq. (Petitioner’s Inforrnal Brief En-
closed)
s21
FlLED
U.S. CUUHT 0F APPEALS FO
THE FEDEHAL CiRCU|T
APR 02 2012
JAN HOHBALV
CLERK
B